          Case: 3:20-cv-00300-SA Doc #: 10 Filed: 09/21/21 1 of 10 PageID #: 410



                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                   OXFORD DIVISION

BILL SWICK AND GAME ON
OFFSHORE, LLC                                                                           APPELLANTS

V.                                                              CIVIL ACTION NO. 3:20-CV-300-SA

WILLIAM L. FAVA, CHAPTER 7 TRUSTEE
FOR THE ESTATE OF STEVEN KEITH JENKINS                                                     APPELLEE

                                    MEMORANDUM OPINION

       On November 12, 2020, the Appellants, Bill Swick and Game On Offshore, LLC, filed their

Notice of Appeal [1] in this Court. The Appellants ask this Court to reverse an Order [2] issued by

the United States Bankruptcy Court. The Appeal has been fully briefed, and, having reviewed the

record, arguments of counsel, and applicable law, the Court is prepared to rule.

                                 Factual and Procedural Background

       On August 12, 2019, the Debtor, Steven Keith Jenkins, filed a Chapter 7 Voluntary Petition

in the United States Bankruptcy Court for the Northern District of Mississippi. On January 23, 2020,

the Trustee filed a Motion to Sell Property Free and Clear of Liens. See [9] at p. 34. In that Motion,

which related to a 57-foot Miller Marine fishing boat, the Trustee averred that “[a]lthough not listed

in his schedule, it has been discovered that debtor owns a Miller Marine Vessel purchased by debtor

in or around May of 2015 for $300,000.00. . . Debtor is the sole owner of the Vessel, free and clear

of any liens, evidenced by the fact that no debts are listed in debtor’s schedules related to the Vessel.

. . The Trustee requests authority from the Court to sell the Vessel free and clear of liens, interest,

encumbrances, and claims to the highest bidder.” Id. (internal citation omitted).

       The Bankruptcy Court held a hearing on the Motion on October 15, 2020. The Debtor did not

appear at the hearing. The only opposition to the Trustee’s Motion was posed by Bill Swick, who

contended that he owned a fifty-percent interest in the boat.
          Case: 3:20-cv-00300-SA Doc #: 10 Filed: 09/21/21 2 of 10 PageID #: 411



        At the hearing, the Bankruptcy Court heard extensive testimony from Swick. Swick testified

that on May 28, 2015, he, acting as Jenkins’ agent, purchased the boat from Arthur Holk for

$300,000.00. Although Swick physically completed the purchase on Jenkins’ behalf, Swick admitted

that, at the time of purchase, Jenkins was the 100 percent owner of the boat. Swick further testified

that a week prior to the purchase of the boat, Jenkins and Swick both signed an Operating and

Ownership Agreement, which states that “[i]t is agreed that Keith Jenkins will purchase the above

vessel for $300,000. Bill Swick will make needed improvements to the sum of $300,000. Any

additional improvements that exceed the $300,000 will be agreed upon and divided equally between

the two owners.” Hearing Ex. Trustee 7. When further questioned about the boat’s ownership, Swick

testified as follows:

                Q.      What is Game On Offshore?
                A.      Just an LLC that I started to put the boat in.
                Q.      I’m going to – so you said that you put the boat in, tell me what
                        you mean by that.
                A.      Well, we were going to document the boat into the Game On
                        Offshore LLC.
                Q.      Did you ever do that?
                A.      No, sir.

[9] at p. 93-94 (emphasis added).

        However, when later confronted with a U.S. Coast Guard Bill of Sale dated March 22, 2016,

which purports to transfer ownership in the boat from Jenkins to Game On Offshore LLC, Swick

testified as follows:

                Q.      What is that?
                A.      Coast Guard bill of sale.
                Q.      Who is the seller on that document?
                A.      Keith Jenkins.
                Q.      And who is the buyer?
                A.      Game On Offshore, LLC.
                Q.      Now, you just said that you didn’t transfer the boat to Game On
                        Offshore LLC.
                A.      I never did document with the Coast Guard.
                Q.      Okay. Okay. Well, why – I believe, and I mean, correct me if
                        I’m wrong, but your attorney even said in his opening that the
                                                    2
          Case: 3:20-cv-00300-SA Doc #: 10 Filed: 09/21/21 3 of 10 PageID #: 412



                        boat is in the name of On Game Offshore LLC at this point. Do
                        you agree or disagree with that?
                   A.   As far as the bill of sale, yes.
                   Q.   Okay. So when is this bill of sale dated?
                   A.   3/22/16.
                   Q.   So according to this bill of sale, who was the 100 percent owner
                        of the Game On on 3/22/16?
                   A.   Game On Offshore LLC.
                   Q.   Okay. Who did Game On Offshore LLC receive a hundred
                        percent interest in the boat from?
                   A.   Keith Jenkins.
                   Q.   Could Keith Jenkins transfer 100 percent of the boat to Game
                        On Offshore LLC if he did not own 100 percent of the boat?
                   A.   I don’t understand what you’re trying to get at.

[9] at p. 94-95.

        Yet when further questioned about the Coast Guard Bill of Sale, Swick testified:

                   Q.   So what date does it show this – the version of this bill of sale
                        was sent out?
                   A.   August of 2016.
                   Q.   And what date did you say it was signed?
                   A.   March of 2016.
                   Q.   Huh. How could a form be signed five months prior to it being
                        sent out?
                   A.   I back dated it.
                   Q.   What do you mean you back dated it?
                   A.   I back dated it.
                   Q.   Tell me what that means?
                   A.   I printed it out in August and I back dated it for Mr. Jenkins to
                        sign.

[9] at p. 97.

        Swick also testified that he performed extensive repairs to the boat, in accordance with the

Ownership and Operating Agreement referenced above, and that the cost for said repairs exceeded

$400,000. He also provided testimony that the Bill of Sale was backdated because, shortly after the

boat was purchased, he learned that there was an outstanding lien on the boat. He stated that he desired

for the lien issue to be resolved before recording. Ultimately, Swick testified that Jenkins has invested

$300,000 in the boat, while Swick invested over $400,000 in the boat.


                                                   3
          Case: 3:20-cv-00300-SA Doc #: 10 Filed: 09/21/21 4 of 10 PageID #: 413



       The Bankruptcy Court also heard testimony from Thomas Plante, an expert in boat titling and

Coast Guard documentation. Plante testified as follows regarding the ownership of the boat:

               Q.      So who is the registered owner of this vessel at this time?
               A.      Currently it’s Arthur Andrew Holt.
               Q.      And what is needed to fix the titling of this boat?
               A.      What we propose is to submit a waiver of recordability to the
                       U.S. Coast Guard explaining the circumstances and requesting
                       a waiver. We believe that it will be granted.
               Q.      And the result of that waiver would result in what?
               A.      That would transfer ownership over into Keith Jenkins’ name.

[9] at p. 148-49. Additionally, Plante was questioned about the Bill of Sale and provided the following

testimony:

               Q.      And in your opinion, after reviewing the entire document, is it
                       possible that the document would’ve been signed on 3/22/16?
               A.      Initially looking at this document you would – you know, you
                       would think okay it was signed on that day. However, on a little
                       bit further investigation we notice that – if you look down in the
                       lower left-hand corner of the first page of the forms, it says CG-
                       1340. That is the Coast Guard’s reference to this document,
                       that’s how they named this document and that’s a standard bill
                       of sale form for the Coast Guard.
                       Next to it in parenthesis it would appear that was a date. We
                       wanted to confirm that that was, in fact, a date, so we contacted
                       the Coast Guard to find out what that date indicates, if that is in
                       fact a date and what it indicates.
                       They responded and told us that is the release date of the form
                       and so the form was released to the public for use on that date
                       or that month and date or month and year rather.
               Q.      So with that in mind, would it have been possible for that bill
                       of sale to have been dated – to have been signed 3/22/16?
               A.      Well, since the date is August of 2016, it would be – the form
                       would not have yet been created or release to the public to be
                       signed, so I would say no.

[9] at p. 149-50.

       The Bankruptcy Court took the matter under advisement at the conclusion of the hearing.

Thereafter, on October 22, 2020, the Bankruptcy Court entered an Order [2] finding that “[t]he debtor

owns the boat” and that the boat constituted non-exempt property of the bankruptcy estate. [2] at p.

7. In granting the Trustee’s Motion, the Bankruptcy Court specifically held:
                                                 4
          Case: 3:20-cv-00300-SA Doc #: 10 Filed: 09/21/21 5 of 10 PageID #: 414



               The resolution of this case turns not on legal issues, but a credibility
               determination. The lion’s share of testimony came from Mr. Swick. In
               short, the Court did not find Mr. Swick nor his documentation credible
               and finds that he has no ownership interest in the boat. At best, Mr.
               Swick failed to properly document his interest in a boat worth several
               hundred thousand dollars. At worst, Mr. Swick fabricated documents.
               Either way, Mr. Swick’s objections fail and the trustee’s Motion (Dkt.
               # 69) is due to be granted.

[2] at p. 2 (emphasis added).

       Thereafter, Swick, on behalf of himself and Game On Offshore, LLC appealed to this Court.

See [1]. As stated in their Brief [4], the Appellants “seek an Order of this Court finding that the

bankruptcy court erred when it disregarded the Bill of Sale from Jenkins to Game On Offshore, LLC,

and specifically find[ing] that the vessel in question is owned by Game On Offshore, LLC, an LLC

owned 50% by the Debtor and 50% by Swick.” [4] at p. 16.

                                            Standard of Review

       “In a bankruptcy appeal, district courts review bankruptcy court rulings and decisions under

the same standards employed by federal courts of appeal: a bankruptcy court’s findings of fact are

reviewed for clear error, and its conclusions of law de novo.” Texas Comptroller of Public Accounts

v. Adams, 617 B.R. 84, 90 (N.D. Tex. 2020) (citing In re Dennis, 330 F.3d 696, 701 (5th Cir. 2003);

In re National Gypsum Co., 208 F.3d 498, 504 (5th Cir. 2000)); see also In re McClendon, 765 F.3d

501, 504 (5th Cir. 2014); Angles v. Flexible Flyer Liquidating Trust, 471 B.R. 182 (N.D. Miss. 2012)

(“[T]he applicable standard of review by a district court is the same as when the Court of Appeals

reviews a district court proceeding.”).

                                          Analysis and Discussion

       As noted above, the Appellants contend that the Bankruptcy Court erred in determining that

the Debtor owned the boat free and clear of any encumbrances. As framed by the Appellants, they

raise the following issues on appeal:


                                                    5
           Case: 3:20-cv-00300-SA Doc #: 10 Filed: 09/21/21 6 of 10 PageID #: 415



               (1)     Whether the Bankruptcy Court erred when it disregarded the
                       Bill of Sale from Jenkins to Game On Offshore LLC;

               (2)     Whether the Bankruptcy Court erred when it disregarded other
                       uncontested evidence that proved that the subject vessel was
                       owned by Game On Offshore, LLC, including but not limited
                       to the Debtor’s own admission in the General Release of All
                       Claims, dated October 11, 2016;

               (3)     Whether the Bankruptcy Court erred when it disregarded the
                       uncontested proof of the repairs made to the subject vessel by
                       Appellant, Billy J. Swick, Jr. through his business Gulf Coast
                       Yacht Werks, Inc.

[4] at p. 2.

        As previously noted, “[f]indings of fact by the bankruptcy courts are to be reviewed under the

clearly erroneous standard and conclusions of law are reviewed de novo.” Angles, 471 B.R. at 184-

85 (citations omitted). The Appellants take the position that a de novo review is appropriate as to each

of these issues on appeal. This Court disagrees. Although the Appellants attempt to frame the issues

as “uncontested” issues that are only legal in nature, the record shows that there was much conflicting

evidence before the Bankruptcy Court and that the issues were, in fact, not uncontested. The

Bankruptcy Court specifically noted that its resolution “turn[ed] not on legal issues, but a credibility

determination.” [2] at p. 2. While it does not consider itself bound by the Bankruptcy Court’s

characterization, in reviewing the record as well as the points of appeal raised by the Appellants, this

Court finds that the subject disputes arise from findings of fact, as opposed to questions of law, and

therefore finds that a clearly erroneous, rather than de novo, standard is appropriate.

        As to the first issue on appeal, this Court notes that the Bankruptcy Court provided extensive

reasoning to support its conclusion that the Bill of Sale was not binding. First and foremost, this Court

notes that Plante, the designated expert, testified that there is no way the Bill of Sale was signed on

the listed date, as the form itself did not exist on March 22, 2016. The Bankruptcy Court clearly relied

on this testimony, specifically emphasizing that “[t]he only other witness to testify was the trustee’s

                                                   6
          Case: 3:20-cv-00300-SA Doc #: 10 Filed: 09/21/21 7 of 10 PageID #: 416



expert, Mr. Thomas Plante, who testified that he confirmed with the Coast Guard that the form was

not release to the public until August 2016, five months after the purported signature date.” [2] at p.

5. The Bankruptcy Court also specifically found “none of [Swick’s] testimony, nor the documents

[he] introduced in support of it, credible.” [2] at p. 4.

        Furthermore, the Bankruptcy Court emphasized, Swick attempted to establish the LLC’s

ownership of the boat by pointing to an insurance document related to the boat dated August 25, 2015.

See Hearing Ex. Swick 20. Specifically, the document is a Recreational Marine Insurance Proposal

from Gallagher Charter Lakes which lists the owner of the boat as “Game On Offshore, LLC, PO Box

1945, Batesville MS 38606.” Id. However, the LLC was not created until March 14, 2016—several

months later. See Hearing Ex. Swick 6 (listing the effective date for the LLC as March 14, 2016). In

other words, the insurance document upon which Swick relied to establish the LLC’s ownership of

the boat was dated prior to the existence of the LLC. This Court cannot find that the Bankruptcy Court

erred in disregarding that document nor in its determination that this line of testimony further

undermined Swick’s credibility. Of course, as noted above, Swick also testified that the boat was

never documented in the LLC. See [9] at p. 93-94.

        This Court recognizes the same inconsistencies that the Bankruptcy Court noted in its Order

[2]. Consequently, the Court finds that the Bankruptcy Court did not clearly err in making the

determination that neither Swick’s testimony, nor his supporting documentation introduced at the

hearing, was credible, and ultimately finding that the Bill of Sale was not controlling. The Court

rejects the first point of appeal raised by the Appellants.

        The Appellants’ second point of appeal is that the Bankruptcy Court erred by disregarding

“other uncontested evidence that proved that the subject vessel was owned by Game On Offshore,

LLC, including but not limited to the Debtor’s own admission in the General Release of All Claims,

dated October 11, 2016.” [4] at p. 2. The General Release of All Claims is a document related to an

                                                     7
          Case: 3:20-cv-00300-SA Doc #: 10 Filed: 09/21/21 8 of 10 PageID #: 417



insurance claim “arising out of an alleged lighting strike to the Boat in Florida on or about January

29, 2016[.]” Hearing Ex. Swick 25. The Debtor signed the Release on October 11, 2016, and one of

the recitals therein states that Jenkins is “a manager member of Game On, a limited liability

company.” Hearing Ex. Swick 25-27.

       Regarding the Release, this Court again notes discrepancies concerning the LLC’s ownership

of the boat at the pertinent time. Although the purported lightning strike occurred on January 29,

2016, the LLC was not created until March 14, 2016. See Hearing Ex. Swick 6. In this Court’s view,

this creates yet another inconsistency.

       Although the Appellants frame the issue as whether the Bankruptcy Court disregarded certain

“uncontested” evidence, the simple fact is that neither the ownership of the boat, nor the evidence

surrounding said ownership, was uncontested. As noted above, the Bankruptcy Court considered

extensive testimony and documentation in making its determination that the LLC did not own the

boat. The Bankruptcy Court’s ultimate decision was based on a credibility determination at the

hearing, and this Court, which has not had the same opportunity to view the witnesses and judge their

credibility, is not inclined to disturb the Bankruptcy Court’s findings. See, e.g., Guzman v. Hacienda

Records and Recording Studio, Inc., 808 F.3d 1031, 1038 (5th Cir. 2015) (affirming under a clearly

erroneous standard when the appellant “merely recite[d] evidence fully presented at trial and

thoroughly analyzed by the district court through the lens of inconsistent and unclear trial testimony

and several resulting credibility determinations.”). This Court disagrees with the Appellants’

characterization of the evidence before the Bankruptcy Court regarding the boat’s ownership and

squarely rejects this point of appeal.

       Finally, the Court turns to the Appellants’ third contention—that the Bankruptcy Court erred

by “disregard[ing] the uncontested proof of the repairs made to the subject vessel” by Swick. [4] at

p. 2. On this point, the Appellants assert that Swick performed extensive work and repairs to the boat

                                                  8
          Case: 3:20-cv-00300-SA Doc #: 10 Filed: 09/21/21 9 of 10 PageID #: 418



(totaling approximately $400,000.00) and that Swick and the Debtor had previously agreed that

Swick’s contribution to the boat would be $300,000.00. The Appellants emphasize that there was no

evidence presented at the hearing to dispute that the work was performed, and they further aver that

the Bankruptcy Court gave too much weight to the fact that Swick never sent the invoices to the

Debtor.

        The Bankruptcy Court’s findings on this point were as follows:

                Mr. Swick’s credibility was further undermined by his testimony as to
                whether the debtor still owed him money. Mr. Swick admitted that he
                had made loans to the debtor totaling over six figures. He initially
                testified that the debtor had fully repaid him and that his claims
                regarding the boat were not an attempt to collect. When confronted with
                his own documents that show were he claims to have provided over
                $400,000.00 of labor and materials for the boat, and that the ownership
                agreement provides that anything over $300,000.00 would be split
                evenly, Mr. Swick then admitted he is still owed more than $55,000.00
                from the debtor. Further, the monthly invoices detailing Mr. Swick’s
                work on the boat begin in June 2015 and continue through April 2019.
                Mr. Swick testified that although he created the invoices monthly, he
                never sent any of them to the debtor until after the bankruptcy case was
                filed. The Court cannot accept that Mr. Swick provided in excess of
                $400,000.00 in labor and materials to satisfy (in fact, more than satisfy)
                his consideration obligations over a period of four years and yet never
                sent his partner a single one of the invoices.

[2] at p. 5-6 (internal citations omitted).

        This Court agrees with the Bankruptcy Court’s analysis. Like the Bankruptcy Court, this Court

struggles to accept Swick’s contention that he performed such extensive repairs to the boat (over and

beyond the $300,000 which was purportedly agreed upon) without notifying the Debtor of the same.1

This Court certainly cannot find that the Bankruptcy Court erred in rejecting such a theory,

particularly when considered in light of the extensive discrepancies scattered throughout Swick’s

testimony. See, e.g., Ford v. Potter, 354 F. App’x 28, 31 (5th Cir. 2009) (quoting Dunbar Med. Sys.



1
 This is especially true considering the purported agreement that improvements in excess of $300,000 would
be agreed upon by the Debtor and Swick.
                                                    9
          Case: 3:20-cv-00300-SA Doc #: 10 Filed: 09/21/21 10 of 10 PageID #: 419



Inc. v. Gammex Inc., 216 F.3d 441, 453 (5th Cir. 2000) (“[T]he burden of showing that the findings

of the district court are clearly erroneous is heavier if the credibility of witnesses is a factor in the trial

court’s decision.”). This Court rejects the Appellants’ third issue on appeal.

        Again, as noted above, the Court finds that a clearly erroneous standard is appropriate.

Nevertheless, even under a de novo review, the Court would reach the same conclusion, as it finds no

error in the Bankruptcy Court’s analysis or its application of the law. The Appellants have failed to

establish that the Bankruptcy Court erred.

                                                 Conclusion

        For the reasons set forth above, the Court finds that the Bankruptcy Court did not err in

granting the Trustee’s Motion. The Order of the Bankruptcy Court is AFFIRMED. This CASE is

CLOSED. An Order consistent with this Memorandum Opinion will be entered this day.

        SO ORDERED, this the 21st day of September, 2021.

                                                           /s/ Sharion Aycock
                                                           UNITED STATES DISTRICT JUDGE




                                                      10
